


110 HR 1654 IH: To amend the Indian Gaming Regulatory Act to require that

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1654
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Indian Gaming Regulatory Act to require that
		  the Secretary of the Interior determine that a gaming establishment on certain
		  newly acquired Indian lands would be in the best interests of certain Indian
		  tribes and not detrimental to the surrounding community before such lands would
		  be eligible for certain exceptions to the general prohibition on gaming on such
		  lands.
	
	
		1.Best interests of Indian
			 tribes and impact on community consideredSection 20(b)(1)(B) of the Indian Gaming
			 Regulatory Act (25 U.S.C. 2719(b)(1)(B)) is amended by inserting before
			 lands are taken into trust the following: the Secretary,
			 after consultation with the Indian tribe and appropriate State and local
			 officials, including officials of other nearby Indian tribes, determines that a
			 gaming establishment on the newly acquired lands would be in the best interest
			 of the Indian tribe and its members, and would not be detrimental to the
			 surrounding community and those newly acquired.
		
